Citation Nr: 0525668	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disabilities.   
 
2.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and December 2003 RO 
rating decisions.  The February 2003 RO decision, in 
pertinent part, reopened and denied service connection for 
bilateral knee disabilities.  

The December 2003 RO decision, in pertinent part, denied 
service connection for a skin condition.  In April 2005, the 
veteran testified at a Travel Board hearing at the RO.  

The Board observes that although the February 2003 RO 
decision denied service connection for bilateral knee 
disabilities on a de novo basis, service connection for such 
disorders was previously denied, including in a final July 
2000 RO decision.  Therefore, the Board must address whether 
the veteran submitted new and material evidence to reopen his 
claim for service connection for bilateral knee disabilities.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral knee 
disabilities in July 2000, and the veteran did not appeal.  
Evidence submitted since then includes some evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

2.  A skin condition was not present during service or for 
many years thereafter, and was not caused by any incident of 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for bilateral knee disabilities.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).  

2.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Bilateral Knee Disabilities

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO initially denied service connection for bilateral knee 
disabilities in January 2000.  In July 2000, the RO again 
denied service connection for bilateral knee disabilities (on 
a de novo basis).  The July 2000 decision was not appealed 
and is considered final.  

The evidence considered at the time of the July 2000 RO 
decision included the veteran's service medical records for 
his September 1967 to August 1969 active duty which show no 
complaints of or treatment for any right or left knee 
problems.  The April 1969 objective separation examination 
report included a notation that the veteran's lower 
extremities were normal.  

Post-service private and VA treatment records referred to 
treatment for right knee problems.  A February 1996 history 
and physical report noted that the veteran had a known 
history of degenerative joint disease of the right knee and 
that he underwent a total knee replacement in January 1996.  
The impression included status post right total knee 
replacement.  Another February 1996 entry from the Memorial 
Hospital System indicated that the veteran sustained an on 
the job twisting injury to the right knee one year earlier 
and that he had a past medical history that included 
degenerative joint disease.  It was noted that he had elected 
to have a total knee replacement.  The assessment referred to 
a diagnosis of a total knee replacement.  

Evidence received since the July 2000 decision includes 
additional private and VA treatment records.  These records 
contain evidence of treatment for variously diagnosed right 
knee and left knee problems, including recent treatment for 
such disabilities.  

Some of the additional treatment reports were dated 
previously to the July 2000 decision, but were not received 
into the record until February 2002.  For example, an October 
1994 treatment report from H. N. Small, M.D., noted that the 
veteran had a chief complaint of twisting his right knee the 
previous Tuesday while throwing garbage onto a truck.  It was 
noted that he had medial, lateral, and anterior knee pain.  
It was also reported that the veteran stated that he had 
undergone previous right knee arthroscopic surgery in 1980, 
but that he did not remember who performed it or where the 
surgery occurred.  A later October 1994 treatment entry from 
Dr. Small noted that the veteran was status post an 
arthroscopy in 1980 for a medial meniscus tear.  It was 
reported that he twisted his right knee the previous week and 
that he had severe pain and was on crutches with a knee 
immobilizer.  As to an assessment, Dr. Small indicated that 
the veteran would ultimately require a total knee 
replacement.  There was also a notation that he had 
osteoarthritis of the right knee.  A December 1994 entry also 
referred to status post arthroscopy in 1980.  A January 1996 
operative report from Memorial Hospital Northwest noted that 
the veteran underwent a total knee replacement.  The 
postoperative diagnosis was degenerative joint disease of the 
right knee.  

Further, an August 1997 treatment entry from Dr. Small noted 
that the veteran presently had problems with his left knee 
due to favoring of this right knee.  The assessment was 
degenerative joint disease of the left knee.  In a September 
1997 statement from Dr. Small reported that he had been 
treating the veteran since October 1994 and that he had 
sustained a work related injury of the right knee for which 
he subsequently underwent a right total knee replacement in 
January 1996.  Dr. Small indicated that the veteran had 
problems involving chronic pain and stiffness since that time 
and that he had also developed severe arthritis in his left 
knee for which he needed to undergo a left total knee 
replacement.  

Subsequent private and VA records show continued treatment 
for right and left knee problems.  A February 2002 statement 
from Dr. Small indicated that the veteran's current diagnoses 
included status post right total knee replacement and 
progressive degenerative joint disease, left knee.  

In an April 2003 statement, Dr. Small reported that the 
veteran had been under his care with diagnosed arthritis, 
bilateral knees, that was present before his work related 
injury of October 1994.  Dr. Small stated that it was more 
than likely that the veteran's bilateral knee arthritis was 
related to his service in the armed forces.  

A March 2004 report from Twelve Oaks Medical Center noted 
that the veteran underwent a left total knee arthroplasty.  
The postoperative diagnoses included post-traumatic 
osteoarthritis of the left knee and chronic pain of the left 
knee.  

A November 2004 VA orthopedic examination report noted that 
the veteran's claims file and service medical records were 
not available for review.  The veteran reported that in 1967, 
he sustained injuries to both knees on an obstacle course.  
It was noted that he was unsure if he had ever received any 
kind of medical treatment or evaluation while in the service.  
The veteran stated that after his discharge, he was followed 
up by a private physician for intermittent difficulty with 
pain and swelling in the knee and that he recalled an 
aspiration of one of his knees during the 1970s.  The veteran 
also stated that his right knee was injured in the 1980s and 
was treated with physical therapy.  There was also an on-the-
job injury in 1994.  The impression was degenerative joint 
disease, bilateral, severe, status post total knee 
replacement.  The examiner commented that based upon the 
single evaluation and based upon the history provided by the 
veteran, there was insufficient evidence to suggest that the 
difficulties with regard to the knees were related to 
conditions diagnosed in service.  

In a November 2004 addendum, the examiner reported that the 
veteran's claims file and service medical records were 
provided for review.  The examiner noted that the separation 
examination was silent for any chronic difficulties with 
regard to the veteran's knees and that a review of his 
service medical records revealed no evidence for treatment of 
chronic difficulties with regard to his knees.  The examiner 
stated that there was no additional information provided in 
the claims file to alter his previously provided opinion.  

The Board observes that the evidence received since the July 
2000 RO decision includes current diagnoses of right knee and 
left knee problems.  Significantly, there was no post-service 
diagnosis of a left knee disability in the evidence available 
at the time of the July 2000 RO decision.  The Board observes 
that the November 2004 VA orthopedic examination report and 
November 2004 addendum from the examiner, noted above, 
provide negative evidence against the veteran's claim.  
However, as also noted above, the statement from Dr. Small 
specifically indicated that bilateral knee arthritis was 
present before the veteran's work related injury of October 
1994 and that it was more than likely that his bilateral knee 
arthritis was related to his service in the armed forces.  
Such evidence clearly raises a question of a possible 
relationship between the veteran's present bilateral knee 
disabilities and his period of service.  That evidence will 
be considered credible for the purpose of determining whether 
new and material evidence has been submitted.  Therefore, the 
Board finds that the evidence received since the July 2000 RO 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  

The Board concludes that evidence submitted since the July RO 
decision is new and material, and thus the claim for service 
connection for bilateral knee disabilities is reopened.  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis (see Manio, supra), after 
completion of additional development, as discussed in the 
below remand.  

II.  Skin Condition

As noted above, the veteran served on active duty from 
September 1967 to August 1969.  The available service 
personnel records indicate that he had one year, six months, 
and seven days of foreign service in Europe.  The veteran has 
not alleged that he was exposed to Agent Orange.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of any skin problems.  Evaluations of 
the veteran during that time make no reference to any such 
condition.  These facts provide negative evidence against 
this claim.  

The first post-service clinical reference of record to any 
skin problems is in July 2003, decades after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

A July 2003 private treatment entry from North Houston Family 
Practice noted that the veteran complained of a rash on his 
arms and neck.  He reported that he had received follow-up on 
and off since the Vietnam War.  The examiner noted that the 
rash was not visible.  The veteran was provided with Lac-
Hydrin.  The Board observes that the reference to the veteran 
receiving follow-up treatment since the time of the Vietnam 
War was apparently based solely on a history provided by the 
veteran and is not probative in linking any current skin 
condition with service.  See Reonal v. Brown, 5 Vet.App. 458 
(1995).  

An August 2004 VA treatment entry noted that an assessment 
which included eczema on Lac-Hydrin cream.  

A November 2004 VA dermatological examination report noted 
that the veteran's medical records were provided.  The 
veteran stated that he had suffered intermittent dry itchy 
skin since 1968 and that for the past two to three ears he 
had been using Lac-Hydrin as needed.  He also reported that 
he had been using cocoa butter all over his skin, once daily, 
for the last two to three years.  It was noted that he could 
not recall use of other medications in the past.  The 
examiner reported that the veteran had very mild xerosis with 
follicular prominence on the bilateral forearms and body 
surface area with no active skin inflammation or scarring.  
The diagnosis was mild eczema, well controlled, on current 
regiment.  The examiner stated that the diagnosis was based 
on a history of skin lesions as well as the skin examination.  
The examiner commented that it was less likely than not (less 
than 50/50 probability) that such was caused by external 
exposures of conditions related to active military service.  

The Board notes that the medical records do not suggest that 
the veteran's current skin condition is related to his period 
of service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's current skin condition began many years after his 
period of service, without relationship to any incident of 
service.  As a whole, the Board must find that the post-
service medical records supply negative evidence against this 
claim.  

The veteran has alleged in statements and testimony on appeal 
that his current skin condition had its onset in service.  
However, the veteran as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's current skin condition began many years 
after his period of service and that it was not caused by any 
incident of service.  The Board concludes that a skin 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has met the duty to assist 
and notify such that consideration was appropriate of the 
issue of whether new and material evidence had been submitted 
to reopen the claim.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) indicates, generally, that four 
elements are required for proper VCAA notice:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues decided on appeal.  

In the remand below, the Board is requesting additional 
evidence as to the veteran's reopened claim for service 
connection for bilateral knee disabilities.  The veteran has 
not indicated that there is any additional evidence available 
as to his claim for service connection for a skin condition.  
Thus, the Board may proceed to adjudicate the veteran's 
claims to the extent indicated in this decision.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in an April 
2003 letter, a July 2003 letter, a January 2004 statement of 
the case, a November 2004 supplemental statement of the case, 
a December 2004 statement of the case, and at the April 2005 
Board hearing, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his claims 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral knee disabilities and 
entitlement to service connection for a skin condition.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and the April 
2005 Board hearing, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The claim for service connection for bilateral knee 
disabilities is reopened, and to this extent only, the 
benefit on appeal is granted.  

Service connection for a skin condition is denied.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back disability, has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.  

As to the merits of the reopened claim for service connection 
for a low back disability, there is a further VA duty to 
assist the veteran in developing evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

As noted above, an October 1994 treatment report from H. N. 
Small, M.D., noted that the veteran twisted his right knee 
and that he had medial, lateral, and anterior knee pain.  It 
was also noted that the veteran reported that he had 
undergone a previous right knee arthroscopic surgery in 1980, 
but that he did not remember who performed it or where the 
surgery occurred.  Subsequent treatment entries dated in 
October 1994 and December 1994 also referred to the veteran's 
past medical history as being status post arthroscopy in 
1980.  

Further, in an April 2003 statement, Dr. Small reported that 
the veteran's bilateral knee arthritis was present before his 
work related injury of October 1994.  Dr. Small stated that 
it was more than likely that the veteran's bilateral knee 
arthritis was related to his service in the armed forces.  

The November 2004 VA orthopedic examination report also noted 
that the veteran reported that he had undergone an aspiration 
of one of his knees during the 1970s and that he suffered an 
on-the-job injury to the right knee in the late 1980s.  

The Board observes that there are no treatment reports of 
record showing any right or left knee problems prior to 
October 1994.  The medical evidence, noted above, indicates 
that there may be prior records referring to bilateral knee 
problems.  

Additionally, at the April 2005 hearing on appeal, the 
veteran testified he was treated by a Dr. Desmond from 1969 
to 1980 for knee problems.  The veteran also stated that Dr. 
Desmond died in 1980.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional pertinent treatment records.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him since his release 
from active duty for right and left knee 
problems, to include any knee surgery in 
1980 (or prior to that time), that the VA 
does not have, to include any contact 
information for a Dr. Desmond or any 
custodian of his records.  Then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  Thereafter, review the veteran's claim 
for service connection for a bilateral 
knee disabilities (on a de novo basis).  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


